In re Simon, Ricky D.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. F, Nos. 21377-07, 18541-07, 2184-07; to the Court of Appeal, Third Circuit, No. KH 08-00825.
Relator represents that the district court has failed to act on a motion for a speedy trial and a motion to quash. If relator’s representation is correct, the district court is ordered to consider and act on the motions. The district court is ordered to provide this Court with a copy of its judgment.